

Exhibit 10.3


EMPLOYMENT AGREEMENT BETWEEN ASAHI TEC CORPORATION AND THOMAS AMATO
 
This Agreement is made by and between Asahi Tec Corporation, a Japanese
corporation (“Company”), and Thomas A. Amato (“Executive”), effective as of the
Effective Time (as defined in the Agreement and Plan of Merger, dated as of
August 31, 2006, among Company, Argon Acquisition Corp. and Metaldyne
Corporation (“Metaldyne”) (the “Merger Agreement”)) (hereinafter, the “Effective
Date”). This Agreement replaces and supercedes the Employment Agreement between
Metaldyne and Executive with an Effective Date of September 1, 2001, as amended
effective as of September 10, 2004 (as so amended, the “Original Employment
Agreement”). In order to induce Executive to be employed as described herein,
Company enters into this Agreement with Executive to set out the terms and
conditions that will apply to Executive’s employment. Executive is willing to
accept such employment and assignment and to perform services on the terms and
conditions hereinafter set forth. It is therefore hereby agreed by and between
the parties as follows:


SECTION 1.   Employment. (a) Company agrees to (i) employ Executive, and shall
appoint Executive, as a Business Development Officer (for clarification, such
position shall be shikko-yaku (executive officer) under the Japanese Corporation
Act), (ii) cause Metaldyne to continue to employ Executive as its Executive Vice
President of Commercial Operations and (iii) appoint Executive as a director of
Company, subject to shareholder approval. In his capacity as Business
Development Officer of Company, Executive shall have duties commensurate with
his position as directed from time to time by the Co-Chairmen of Company (the
“Chairmen”) and shall report to the Chairmen. In his capacity as Executive Vice
President of Commercial Operations of Metaldyne, Executive shall have duties
commensurate with his position as directed from time to time by the Chief
Executive Officer of Metaldyne (the “Metaldyne CEO”) and shall report to the
Metaldyne CEO. Executive accepts employment in accordance with this Agreement
and agrees to devote his full business time and efforts to the performance of
his duties and responsibilities hereunder, subject at all times to review and
control of the Chairmen and the Metaldyne CEO, as applicable. During the Term of
Employment (as defined below), Executive also agrees to serve, if elected, as an
officer or director, or both, of Company or any subsidiary, limited liability
company or other business entity of which Company or Metaldyne holds at least a
fifty percent (50%) ownership interest, without the payment of any additional
compensation therefor, provided that if Executive serves as an officer or
director of Company or any such subsidiary, limited liability company or other
business entity, Executive shall be entitled to the same director and officer
liability protections as the other officers or directors, as applicable, of
Company or such subsidiary, limited liability company or other business entity.
 
(b)   Nothing in this Agreement shall preclude Executive from engaging in
charitable and community affairs, from managing any passive investment (i.e., an
investment with respect to which Executive is in no way involved with the
management or operation of the entity in which Executive has invested) made by
him in publicly
 


--------------------------------------------------------------------------------



traded equity securities or other property (provided that no such investment may
exceed five percent (5%) of the equity of any entity, without the prior approval
of the Board of Directors of Company (the “Board”)) or from serving, subject to
the prior approval of the Board, as a member of boards of directors or as a
trustee of any other corporation, association or entity, to the extent that any
of the above activities do not conflict with any provision of this Agreement.
 
(c)   During the Term of Employment, Executive’s principal place of employment
shall be at such location or locations as determined from time to time by
agreement of the Chairmen and Executive, consistent with the needs of Company
and Metaldyne and as required in connection with the performance of Executive’s
duties and responsibilities hereunder; provided that Executive may be required
to spend up to 50% of his business time in Japan as required in connection with
the performance of his duties and responsibilities; provided, however, that
Executive shall not be required to establish a permanent residence in Japan
unless otherwise mutually agreed by Company and Executive. Executive
acknowledges that his duties and responsibilities hereunder shall require him to
travel on business, including to Japan, to the extent necessary to perform such
duties and responsibilities.
 
(d)   Effective as of the Effective Time, this Agreement shall become effective
and the parties hereto shall be bound hereby and the Original Employment
Agreement shall terminate and have no further force or effect. Without limiting
the generality of the foregoing, Executive shall not be entitled to, and Company
and Metaldyne shall have no obligation to provide, any payments, benefits,
gross-ups or other entitlements pursuant to Sections 6(d) or 8 of the Original
Employment Agreement.
 
(e)   For the avoidance of doubt, Executive acknowledges and agrees that, during
the Term of Employment, he is not an “employee” of the Company for purposes of
the Labor Standard Law of Japan and as such he does not have the rights of an
“employee” for purposes of the Labor Standard Law of Japan.
 
SECTION 2.   Term of Employment. The term of Executive’s employment under this
Agreement (“Term of Employment”) shall commence on the Effective Date and,
subject to the terms hereof, shall terminate on the earlier of the fifth
anniversary of the Effective Date (“Initial Period”) and the date that either
party terminates Executive’s employment under this Agreement; provided that the
Term of Employment shall automatically renew on the fifth anniversary of the
Effective Date and on each subsequent anniversary thereof for one year (“Renewal
Period”), unless either party terminates Executive’s employment or Company
delivers to Executive or Executive delivers to Company written notice at least
180 days in advance of the expiration of the Initial Period or any Renewal
Period that the Term of Employment shall not be extended, in which case the Term
of Employment shall end at the end of the Initial Period or the Renewal Period
in which such notice was delivered and shall not be further extended except by
written agreement of Company and Executive. The expiration of the Term of
Employment under this Agreement shall not be a termination of this Agreement to
the extent that other provisions of this Agreement by their terms survive the
Term of Employment. At the expiration of the Term of Employment, Executive shall
resign from
 

2

--------------------------------------------------------------------------------



all employment and director positions with Company, Metaldyne and their
subsidiaries and affiliates, unless otherwise requested by Company.
 
SECTION 3.   Compensation.
 
(a)   Salary. As of the Effective Date, Company or Metaldyne shall pay
Executive, for all services rendered hereunder, at the rate of Three Hundred
Fifty-seven Thousand Five Hundred Dollars ($357,500) per annum (“Base Salary”).
Base Salary shall be payable in accordance with the ordinary payroll practices
of Company and shall be subject to all applicable federal, state and local
withholding and reporting requirements.
 
(b)   Metaldyne Annual Value Creation Plan (“AVCP”). During the Term of
Employment, Executive shall continue to be eligible to participate in the AVCP,
a copy of which has been provided to Executive, subject to all the terms and
conditions of such plan, as such plan may be modified from time to time. For
purposes of the 2006 AVCP, Executive’s award shall be subject to the terms of
any communication previously provided by Metaldyne to Executive regarding
Executive’s participation in the AVCP. For purposes of the AVCP for Company’s
subsequent fiscal years, Executive’s target bonus opportunity shall be 60% of
Base Salary, which shall be payable based on achievement of a consolidated
business plan that reflects both Company’s and Metaldyne’s performance, subject
to such other terms and conditions as the Board may establish from time to time.
 
(c)   Special Bonus. On the Effective Date, Company shall pay Executive a
one-time bonus consisting of (i) $400,000 in cash and (ii) a number of fully
vested shares of common stock of Company with an aggregate value of $400,000,
based on the Purchase Price (as defined in the Parent Stock Purchase Agreement
(as defined in the Merger Agreement)). Executive shall be responsible for the
payment of all taxes required to be deducted or withheld or otherwise paid with
respect to such bonus.
 
SECTION 4.   Employee Benefits. 
 
(a)   Employee Retirement Benefit Programs, Welfare Benefit Programs, Plans and
Practices. Company and Metaldyne shall provide Executive with retirement and
welfare benefits that are commensurate with current levels.
 
(b)   Vacation. During the Term of Employment, Executive shall be entitled to
twenty (20) business days of paid vacation each calendar year, which shall be
taken at such times as are consistent with Executive’s responsibilities
hereunder. Vacation days shall be subject to Company’s and Metaldyne’s general
policies regarding vacation days, as such policies may be modified from time to
time.
 
(c)   Executive Vehicle Program. During Metaldyne’s 2006 fiscal year and,
subject to review and approval by the Compensation Committee of the Board (the
“Compensation Committee”), during the remainder of the Term of Employment,
Executive shall be entitled to participate in Metaldyne’s Executive Vehicle
Program, as such program exists on the date of this Agreement. Executive
acknowledges that some
 

3

--------------------------------------------------------------------------------



portion of his personal use of the automobile will represent additional personal
income to him and will be reported to him as such.
 
(d)   Stock Options. All stock options with respect to Metaldyne stock that
Executive holds as of the Effective Date shall be treated in the manner provided
in the Merger Agreement; provided that Executive acknowledges and agrees that
(i) each of his Metaldyne Options will, in accordance with the Merger Agreement
and the terms of the 2001 Long Term Equity Incentive Plan, be converted on the
Effective Date into a right to receive the excess, if any, of the Common Merger
Consideration (as defined in the Merger Agreement) over the exercise price per
share of Metaldyne common stock subject to such Metaldyne Option, and (ii) both
before and after the adjustment of the exercise price of each of his Metaldyne
Options to reflect the decrease in the fair market value of Metaldyne common
stock as a result of the distribution of all the TriMas shares held by Metaldyne
to its shareholders, as provided for in the Merger Agreement, the excess
referred to in clause 4(d)(i) will be $0. Accordingly, Executive agrees that,
contingent on the Closing (as defined in the Merger Agreement) and effective on
the Effective Date, each of his Metaldyne Options will be cancelled and
Executive will not, at any time, be entitled to any payment in respect of, or
arising out of, such cancellation and he will not otherwise have any right or
claim relating in any way to, or arising out of, any of his Metaldyne Options.
In addition, on the Effective Date, Executive shall be granted stock options
with respect to Company common stock in an amount and subject to the terms set
forth in the Merger Agreement and the schedules thereto.
 
SECTION 5.   Expenses. Subject to prevailing Company policy or such guidelines
as may be established by the Board, Company will reimburse Executive for all
reasonable expenses incurred by Executive in carrying out his duties.
 
SECTION 6.   Termination of Employment. Executive’s employment during or after
the Term of Employment shall be terminable at will by either party at any time
for any reason; provided that any termination of employment, whether by Company
or Executive, shall apply to Executive’s employment with both Company and
Metaldyne.
 
(a)   Termination Without Cause or for Good Reason. If Executive’s employment is
terminated during the Term of Employment (i) by Company for any reason other
than Cause (as defined in Section 6(c) hereof), Disability (as defined in
Section 6(d) hereof) or death or (ii) by Executive for Good Reason (as defined
in Section 6(a)(ii) hereof), then, in each case, Company shall pay Executive the
Severance Package. A termination by Executive without Good Reason, or with Good
Reason prior to the first anniversary of the Effective Date, shall be deemed to
be a termination under Section 6(b) below and not a termination under this
Section 6(a).
 
(i)   For purposes of this Agreement, “Severance Package” shall mean:
 
(A)   Base Salary continuation for twelve (12) months (the “Severance Period”)
at Executive’s annual Base Salary rate in effect on the date of termination,
subject to all applicable federal, state and local withholding and reporting
requirements. These salary continuation
 

4

--------------------------------------------------------------------------------



payments shall be paid in accordance with usual Company payroll practices;
 
(B)   A bonus equal to one hundred percent (100%) of the target bonus
opportunity under AVCP, payable in equal installments over the Severance Period,
subject to the same withholding and reporting requirements described in Section
6(a)(i)(A). In addition, Executive shall receive the bonus for the most recently
completed bonus term if a bonus has been earned and declared for such term but
not paid, which bonus shall be paid in accordance with customary practices for
payment of bonuses under AVCP; and
 
(C)   Continuation of benefits under any life, group health, and dental
insurance benefits substantially similar to those which Executive was receiving
immediately prior to termination of employment until the earlier of:
 
(1)   the end of the Severance Period and
 
(2)   the date on which Executive becomes eligible to receive any benefits under
any plan or program of any other employer.
 
The continuing coverage provided under this Section 6(a)(i)(C) is subject to
Executive’s eligibility to participate in such plans and all other terms and
conditions of such plans, including Company’s and Metaldyne’s ability to modify
or terminate such plans or coverages. Company may satisfy this obligation in
whole or in part by paying the premium otherwise payable by Executive for
continuing coverage under Section 601 et seq. of the Employee Retirement Income
Security Act of 1974, as it may be amended or replaced from time to time, or
under any similar provision of non-United States law. If Executive is not
eligible for continued coverage under one of the benefit plans noted in this
paragraph (C) that he was participating in during his employment, Company shall
pay Executive the cash equivalent of the insurance cost for the duration of the
applicable period at the rate of Company’s or Metaldyne’s cost of coverage for
Executive’s benefits as of the date of termination. Any obligation to pay the
cash equivalent of such cost under this item may be settled, at Company’s
discretion, by a lump-sum payment of any remaining premiums.
 
(ii)   For purposes of this Agreement, a termination of employment by Executive
for “Good Reason” shall be a termination by Executive following the occurrence
of any of the following events unless Company has cured as provided below:
 

5

--------------------------------------------------------------------------------





 
(A)   Removal from the position of Business Development Officer of Company or
Executive Vice President of Commercial Operations of Metaldyne (other than as a
result of a promotion or change in position which is not material);
 
(B)   Any material and permanent diminution in Executive's duties or
responsibilities hereunder as set forth in Section 1(a);
 
(C)   A material reduction in the aggregate value of Base Salary or bonus
opportunity or a material and permanent reduction in the aggregate value of
other benefits provided to Executive by Company and Metaldyne; or
 
(D)   A permanent reassignment of Executive, without his advance written
consent, to another primary office, or a relocation of the office that is
Executive’s primary office as of the Effective Date, unless Executive’s primary
office following such reassignment or relocation is within a thirty-five (35)
mile radius of Executive’s primary office before the reassignment or relocation
or Executive’s permanent residence on the date of the reassignment or
relocation; provided that no such reassignment or relocation shall be deemed to
have occurred as a result of Executive’s travel to and from, or provision of
services in, Japan in accordance with Section 1(c).
 
Executive must notify Company of any event constituting Good Reason within one
hundred twenty (120) days after Executive becomes aware of such event or such
event shall not constitute Good Reason for purposes of this Agreement, provided
that Company shall have fifteen (15) days from the date of such notice to cure
the Good Reason event. Executive cannot terminate his employment for Good Reason
if Cause exists at the time of such termination. A termination by Executive
following cure shall not be a termination for Good Reason. A failure of
Executive to notify Company after the first occurrence of an event constituting
Good Reason shall not preclude any subsequent occurrences of such event (or
similar event) from constituting Good Reason.
 
(b)   Voluntary Termination by Executive; Nonrenewal of Agreement. If Executive
terminates his employment with Company without Good Reason during or after the
Term of Employment, or if the Term of Employment expires following notice of
nonrenewal by either party under Section 2, then Company shall pay Executive his
accrued unpaid Base Salary through the date of termination and the AVCP award
for the most recently completed year if an award has been earned and declared
for such year but not paid. The accrued unpaid Base Salary amounts payable under
this Section 6(b) shall be payable in a lump sum within ten (10) days of
termination of employment. Any accrued unpaid bonus amounts payable under this
Section 6(b) shall be payable in accordance with customary practices for payment
of bonuses under AVCP. No prorated bonus for the year of termination shall be
paid. Any other benefits under other plans and programs of Company or Metaldyne
in which Executive is participating at the time of
 

6

--------------------------------------------------------------------------------



Executive’s termination of employment shall be paid, distributed or settled, or
shall expire, in each case in accordance with their terms, and Company and
Metaldyne shall have no further obligations hereunder with respect to Executive
following the date of termination of employment.
 
(c)   Termination for Cause. If Executive’s employment is terminated for Cause,
Company shall pay Executive his accrued but unpaid Base Salary through the date
of the termination of employment, and no further payments or benefits shall be
owed. The accrued unpaid Base Salary amounts payable under this Section 6(c)
shall be payable in a lump sum within ten (10) days of termination of
employment. As used herein, the term “Cause” shall be limited to:
 
(i)   Executive’s conviction of or plea of guilty or nolo contendere to a crime
constituting a felony under the laws of the United States or any state thereof,
a crime under Japanese law with respect to which imprisonment is the minimum
prescribed penalty or any similar crime in any other jurisdiction in which
Company or Metaldyne conducts business;
 
(ii)   Executive’s willful misconduct in the performance of his duties
hereunder;
 
(iii)   Executive’s willful and continued failure to follow the reasonable and
lawful instructions of the Chairmen, the Metaldyne CEO or the Board; or
 
(iv)   Executive’s willful and/or continued neglect of duties (other than any
such neglect resulting from incapacity of Executive due to physical or mental
illness);
 
provided, however, that Cause shall arise under items (iii) or (iv) only
following ten (10) days’ written notice thereof from Company which specifically
identifies such failure or neglect and the continuance of such failure or
neglect during such notice period. Any failure by Company to notify Executive
after the first occurrence of an event constituting Cause shall not preclude any
subsequent occurrences of such event (or a similar event) from constituting
Cause.
 
(d)   Disability. In the event that Executive is unable to perform his duties
during the Term of Employment on account of a disability which continues for one
hundred eighty (180) consecutive days or more, or for an aggregate of one
hundred eighty (180) days in any period of twelve (12) months, Company may, in
its discretion, terminate Executive’s employment hereunder. Company’s obligation
to make payments under this Agreement shall, except for earned but unpaid Base
Salary and earned and declared but unpaid AVCP awards and the payment described
in the next sentence, cease on the first to occur of (i) the date that is six
(6) months after such termination or (ii) the date Executive becomes entitled to
benefits under a long-term disability program of Company or Metaldyne. For
purposes of this Agreement, “Disability” shall be defined by the terms of
Metaldyne’s long-term disability policy, or, in the absence of such policy, as a
physical or mental disability that prevents Executive from performing
substantially
 

7

--------------------------------------------------------------------------------



all of his duties under this Agreement and which is expected to be permanent.
Company may only terminate Executive on account of Disability after giving due
consideration to whether reasonable accommodations can be made under which
Executive is able to fulfill his duties under this Agreement. The commencement
date and expected duration of any physical or mental condition that prevents
Executive from performing his duties hereunder shall be determined by a medical
doctor selected by Company. Company may, in its discretion, require written
confirmation from a physician of Disability during any extended absence.
 
(e)   Death. In the event of Executive’s death during the Term of Employment,
all obligations of Company to make any further payments, other than an
obligation to pay any accrued but unpaid Base Salary to the date of death and
any earned and declared but unpaid bonuses under AVCP to the date of death and
the payment described in the next sentence, shall terminate upon Executive’s
death.
 
(f)   No Duplication of Benefits. Notwithstanding any provision of this
Agreement to the contrary, if Executive’s employment is terminated for any
reason, in no event shall Executive be eligible for payments under more than one
subsection of this Section 6.
 
(g)   Payments Not Compensation. Any participation by Executive in, and any
terminating distributions and vested rights under, retirement or savings plans,
regardless of whether such plans are qualified or nonqualified for tax purposes,
shall be governed by the terms of those respective plans. For purposes of
determining benefits and the amounts to be paid to Executive under such plans,
any salary continuation or severance benefits other than salary or bonus accrued
before termination shall not be compensation for purposes of accruing additional
benefits under such plans.
 
(h)   Executive’s Duty to Provide Materials. Upon the termination of Executive’s
employment for any reason, Executive or his estate shall surrender to Company
all correspondence, letters, files, contracts, mailing lists, customer lists,
advertising material, ledgers, supplies, equipment, checks and all other
materials and records of any kind that are the property of Company or any of its
subsidiaries or affiliates, that may be in Executive’s possession or under his
control, including all copies of any of the foregoing.
 
SECTION 7.   Notices. All notices or communications hereunder shall be in
writing, addressed as follows:
 
To Company:
Asahi Tec Corporations
547-1 Horinouchi, Kikugawa City,
Shizuoka 439-8651, Japan
Fax: 81-537-36-4160
Attention: Suguru Kimura


8

--------------------------------------------------------------------------------





with a copy to:
Anderson Mori & Tomotsune
Izumi Garden Tower
1-6-1, Roppongi, Minato-ku,
Tokyo 106-6036, Japan
Fax: (03) 6888-3067
Attention: Noritaka Niwano, Esq.
 
To Executive:
Thomas A. Amato



Any such notice or communication shall be delivered by hand or by courier or
sent certified or registered mail, return receipt requested, postage prepaid,
addressed as above (or to such other address as such party may designate in a
notice duly delivered as described above), and the third (3rd) business day
after the actual date of mailing shall constitute the time at which notice was
given.
 
SECTION 8.   Separability; Legal Fees. If any provision of this Agreement shall
be declared to be invalid or unenforceable, in whole or in part, such invalidity
or unenforceability shall not affect the remaining provisions hereof which shall
remain in full force and effect. In the event of a dispute by Company, Executive
or others as to the validity or enforceability of, or liability under, any
provision of this Agreement, Company shall reimburse Executive for all
reasonable legal fees and expenses incurred by him in connection with such
dispute if Executive substantially prevails in the dispute, but in all other
cases Executive shall be responsible for such fees and expenses.
 
SECTION 9.   Assignment and Assumption. This contract shall be binding upon and
inure to the benefit of the heirs and representatives of Executive and the
assigns and successors of Company, but neither this Agreement nor any rights or
obligations hereunder shall be assignable or otherwise subject to hypothecation
by Executive (except by will or by operation of the laws of intestate
succession) or by Company, except that Company may assign this Agreement to any
successor (whether by merger, purchase or otherwise) to all or substantially all
of the stock, assets or business of Company.
 
SECTION 10.   Amendment. This Agreement may only be amended by written agreement
of the parties hereto.
 
SECTION 11.   Non-Competition; Non-Solicitation; Confidentiality. (a) Executive
represents that acceptance of employment under this Agreement and performance
under this Agreement are not in violation of any restrictions or covenants under
the terms of any other agreements to which Executive is a party.
 
(b)   Executive acknowledges and recognizes the highly competitive nature of the
business of Company and accordingly agrees that, in consideration of this
Agreement, the rights conferred hereunder, and any payment hereunder, Executive
shall not engage, either directly or indirectly, as a principal for Executive’s
own account or jointly with others, or as a stockholder in any corporation or
joint stock association, or as
 

9

--------------------------------------------------------------------------------



a partner or member of a general or limited liability entity, or as an employee,
officer, director, agent, consultant or in any other advisory capacity, while
employed by Company and for the six-month period following the termination of
Executive’s employment for any reason (“Non-Compete Term”), in any business
(other than Company, Metaldyne or their respective subsidiaries) which designs,
develops, manufactures, distributes, sells or markets the type of products or
services sold, distributed or provided by Company, Metaldyne or any of their
respective subsidiaries during the two (2) year period prior to the date of
termination of Executive’s employment (the “Business”).
 
Nothing herein shall prevent Executive from owning, directly or indirectly, not
more than five percent (5%) of the outstanding shares of, or any other equity
interest in, any entity engaged in the Business and listed or traded on a
national securities exchange or in an over-the-counter securities market.
 
(c)   During the Non-Compete Term, Executive shall not (i) directly or
indirectly employ, solicit or receive or accept the performance of services by,
any active employee of Company, Metaldyne or any of their respective
subsidiaries who is employed primarily in connection with the Business, except
in connection with general, non-targeted recruitment efforts such as
advertisements and job listings, or directly or indirectly induce any employee
of Company, Metaldyne or any of their respective subsidiaries to leave Company,
Metaldyne or any of their respective subsidiaries, or assist in any of the
foregoing, or (ii) solicit for any business that is engaged in the Business any
person who is a customer or former customer of Company, Metaldyne or any of
their respective subsidiaries, unless such person shall have ceased to have been
such a customer for a period of at least six (6) months.
 
(d)   Executive shall not at any time (whether during or after his employment
with Company) disclose or use for Executive’s own benefit or purposes or the
benefit or purposes of any other person, firm, partnership, joint venture,
association, corporation or other business organization, entity or enterprise
other than Company, Metaldyne or any of their respective subsidiaries, any trade
secrets, information, data or other confidential information of Company,
Metaldyne or any of their respective Subsidiaries, including but not limited to
information relating to customers, development programs, costs, marketing,
trading, investment, sales activities, promotion, credit and financial data,
financing methods, plans or the business and affairs of Company, Metaldyne or
any of their respective subsidiaries generally, unless required to do so by
applicable law or court order, subpoena or decree or otherwise required by law,
with reasonable evidence of such determination promptly provided to Company. The
preceding sentence of this paragraph (d) shall not apply to information which is
not unique to Company, Metaldyne or any of their respective subsidiaries or
which is generally known to the industry or the public other than as a result of
Executive’s breach of this covenant. Executive agrees that upon termination of
employment with Company for any reason, Executive will return to Company
immediately all memoranda, books, papers, plans, information, letters and other
data, and all copies thereof or therefrom, in any way relating to the business
of Company, Metaldyne or any of their respective subsidiaries, except that
Executive may retain personal notes, notebooks and diaries.
 

10

--------------------------------------------------------------------------------



Executive further agrees that Executive will not retain or use for Executive’s
account at any time any trade names, trademark or other proprietary business
designation used or owned in connection with the business of Company, Metaldyne
or any of their respective subsidiaries.
 
(e)   It is expressly understood and agreed that although Executive and Company
consider the restrictions contained in this Section 11 to be reasonable, if a
final judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against Executive, the provisions of this Agreement
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any
tribunal of competent jurisdiction finds that any restriction contained in this
Agreement is unenforceable, and such restriction cannot be amended so as to make
it enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
 
(f)   As a condition to the receipt of any benefits described in this Agreement,
Executive shall be required to execute an agreement pursuant to which Executive
releases any claims he may have against Company, Metaldyne or any of their
respective subsidiaries and agrees to the continuing enforceability of the
restrictive covenants of this Agreement.
 
(g)   This Section 11 will survive the termination of the Term of Employment and
the termination of this Agreement.
 

11

--------------------------------------------------------------------------------





 
SECTION 12.   Remedies. Executive acknowledges and agrees that Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Section 11 would be inadequate and, in recognition of this fact, Executive
agrees that, in the event of such a breach or threatened breach, in addition to
any remedies at law, Executive shall forfeit all payments otherwise due under
this Agreement and shall return any Severance Package payment made. Moreover,
Company, without posting any bond, shall be entitled to seek equitable relief in
the form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.
 
SECTION 13.   Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations. The
provisions of this Section 13 are in addition to the survivorship provisions of
any other section of this Agreement.
 
SECTION 14.   Governing Law; Revenue and Jurisdiction. If any judicial or
administrative proceeding or claim relating to or pertaining to this Agreement
is initiated by either party hereto, such proceeding or claim shall and must be
filed in a state or federal court located in Wayne County, Michigan and such
proceeding or claim shall be governed by and construed under Michigan law,
without regard to conflict of law and principals.
 
SECTION 15.   Dispute Resolution. Except with respect to enforcement actions
brought under Section 12, any dispute related to or arising under this Agreement
shall be resolved in accordance with the Metaldyne Dispute Resolution Policy in
effect at the time such dispute arises. The Metaldyne Dispute Resolution Policy
in effect at the time of this Agreement is attached to this Agreement.
 
SECTION 16.   Effect on Prior Agreements. This Agreement contains the entire
understanding between the parties hereto and supersedes in all respects any
prior or other agreement or understanding, both written and oral, between
Company, Metaldyne, any affiliate of Company or Metaldyne, any predecessor of
Company or Metaldyne or any affiliate of any such predecessor and Executive,
including the Original Employment Agreement; provided that this Agreement shall
have no force or effect, and the Original Employment Agreement shall remain in
effect, unless and until the Effective Time occurs.
 
SECTION 17.   Withholding. Company shall be entitled to withhold from payment
any amount of withholding required by law.
 
SECTION 18.   Section Headings and Construction. The headings of sections in
this Agreement are provided for convenience only and will not affect its
construction or interpretation. All references to “Section” or “Sections” refer
to the corresponding section or sections of this Agreement unless otherwise
specified. All words used in this Agreement will be construed to be of such
gender or number as circumstances require.
 

12

--------------------------------------------------------------------------------





 
SECTION 19.   Counterparts. This Agreement may be executed in one (1) or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same Agreement.
 


 

13

--------------------------------------------------------------------------------




Intending to be legally bound hereby, the parties have executed this Agreement
on the dates set forth next to their names below.
 


August 31, 2006
ASAHI TEC CORPORATION,
     
    by  /s/ Akira Nakamura                
          Name:  Akira Nakamura
          Title:    President and Chief Executive Officer
               
August 31, 2006
THOMAS AMATO,
     
    by  /s/ Thomas Amato
   
   

 